Title: To George Washington from the Massachusetts Council, 16 August 1780
From: Massachusetts Council
To: Washington, George


					
						State of Massachusetts BayCouncil Chamber Boston Augt 16. 1780
						Sir
					
					We are favored with Your Excellency’s Letters of the 1st & 8th Currt. The State of the Treasury is such that it is impracticable to purchase the Powder as recommended by Your Letter of the 1st inst. & our own Stock on further Examination is so small, that it would be imprudent to lessen it at this time, as there is almost a certainty that you can be fully Supplied by Our Allies ’till the Arrival of the Alliance Frigate.
					In Consequence of a return from General Glover, orders have been issued to the several Brigadiers, immediately to compleat the Levies for the Line of this State.
					By order of Council a Thousand New Muskets with Bayonets & Cartouch Boxes have been delivered to the Deputy Quarter Master General who has been supplied with Money to send them to Fish Kill agreeable to your orders, & he has sent them accordingly. We could not spare a greater Number having had demands for several hundred Arms for our own Garrisons, since We wrote you on that Subject, otherwise We should have sent you the whole Number of Thirteen hundred & twenty three mentioned in our former Letter—There are now at Springfield in the Continental Magazines there, about One hundred Thousand Fire Arms, which at different times have been sent there to be finished or repaired, but they remain in the same state in which they were when they were first sent—This gives cause of great uneasiness to our People who are much dissatisfied that our Arms should be Sent away when there are such an overplus of them in the said Magazines. This matter it is proper Your Excellency should be informed of, that you may take such measures concerning it as you think proper. In the Name & behalf of the Council I am, With every Sentiment of Esteem Your Excellency’s Most Obedt Hble Servt
					
						James Bowdoin Presid.
					
					
						P.S. Since writing the above The Alliance Frigate has Arrived in this Harbour in 40 days from L’Orient.
					
				